Exhibit 12.1 CERTIFICATION BY CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Russell C. Ellwanger, certify that: 1. I have reviewed this Amendment No. 1 to the annual report on Form 20-F of Tower Semiconductor Ltd.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; November 17, 2014 /s/ Russell C. Ellwanger Russell C. Ellwanger Chief Executive Officer
